DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The application contains numerous grammatical errors; Applicant’s cooperation is requested in correcting any errors.  Paragraphs 0012, 0028 “Federal Excise Tax” needs to be deleted and replace with –Field Effect Transistor--.  Paragraph 0024, line 11-12 recites “the first output voltage is greater than the first output voltage”; however, it appears that the second voltage output is greater than the first output voltage.  Paragraph 0025, line 5 “input port 60” should read –output port 60--.  Throughout the specification Applicant recites “a model switch S1”; however, it appears that it should read – a mode switch S1--.  Paragraph 0034 recites “power supply wire 70” and “plug 710”; however, the figures do not show these elements.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “other consumers”, which renders the claim indefinite as it is not clear what Applicant means by other consumers.
Claims 2-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for inheriting the above noted deficiencies. 
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  The claims recite “a model selection switch”; however, it should read –a mode selection switch--.  Claim 9, delete “Federal Excise Tax” and replace with –Field Effect Transistor--.  Claim 9, line 3 delete “is” and replace it with –are--.  Claims 4 and 5 recite “provides charging modes”; however, it appears that it should read –provide charging modes--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2005/0258797).
With respect to claim 1, Hung discloses a charging apparatus for charging comprising: a main control circuit (microprocessor 31, figure 3); a voltage booster circuit electrically connected to the main control circuit (booster 32);
a power source module electrically connected to the main control circuit and the
voltage booster circuit (battery 20); an adjusting circuit (figure 4 discloses U1); and an output port (power output socket 13);
wherein charging apparatus is configured to charge a vehicle battery or other consumers through the output port (portable emergency vehicle battery charger 10); the main control circuit is configured to output an adjusting signal to the adjusting circuit;
.  Figure 4A discloses that the microprocessor 31 sends a control signal to the voltage adjusting circuit U1 to thus control the booster circuit 32.
Hung; however, does not expressly disclose the adjusting circuit is configured to control the voltage booster circuit to output a first or second output voltage to the output port, according to the adjusting signal; the second output voltage is greater than the first output voltage.
Hung discloses a PWM generator and current compensation IC U1 that controls the booster circuit 32 to output a desired output voltage.
It would have been obvious to a person having ordinary skill in the art to have modify Hung and control the PWM to provide a first or a second output voltage that is required to charge a battery that have different charges, for example.
With respect to claim 2, Hung discloses the charging apparatus according to claim 1, wherein the charging apparatus further comprises a detection circuit, the detection circuit is electrically connected to the main control circuit, the detection circuit is configured to detect the output port to determine whether the output port is electrically connected to the vehicle battery; when the output port is electrically connected to the vehicle battery, the detection circuit generates a detection signal; when the main control circuit detects the detection signal, the main control circuit sends an adjusting signal to the adjusting circuit, the adjusting circuit controls the voltage booster circuit to output a second output voltage according to the adjusting signal.  Figure 3 disclose that the microprocessor receives a vehicle battery detection signal from a sensor connected to the output port.
With respect to claim 3, Hung discloses the charging apparatus according to claim 2, wherein the detection circuit comprises a first detection resistance, a second detection resistance, and a detection node electrically connected between the first detection resistance and the second detection resistance, the detection node is electrically connected to the main control circuit, the first detection resistance is electrically connected to the output port, the second detection resistance is grounded, the main control circuit is further configured to detect whether the detection node generates the detection signal when the voltage booster circuit is powered off.  Figure 4B discloses sensing the output voltage via a resistor VR1, it also discloses vs voltage detect for detecting a voltage via resistors R9 and R18.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2005/0258797) in view of Inskeep (US 2014/0159509).
With respect to claim 11, Hung discloses the charging apparatus according to claim 1, wherein the charging apparatus further comprises a power supply wire, one terminal of the power supply wire provides a cigar lighter plug electrically connected to the output port, the cigar-lighter plug comprises an anode trigger point and a cathode trigger point, the anode trigger point and the cathode trigger point latch an anode and a cathode of the output port, respectively, to steady the electrical connection between the cigar-lighter plug and the output port.  Hung discloses in figure 7 a cigarette lighter plug wire connected to the output port 13.
Hung; however, does not expressly disclose another terminal of the power supply wire is provided an alligator clip, the alligator clip is configured to be electrically connected to the vehicle battery or other consumers to transfer electrical energy.
Inskeep discloses a battery jumper circuit with an integrated microprocessor 14, booster circuit 4, and jumper starter cable 3 with alligator clips for connecting to a vehicle battery 22, figure 1, paragraph 0015.
It would have been obvious to a person having ordinary skill in the art to have modify Hung and include the alligator clips of Inskeep, for the purpose of directly connecting the vehicle battery to the battery booster, for example.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2005/0258797) in view of Murphy et al. (US 6,380,712).
With respect to claim 12, Hung discloses the charging apparatus according to claim 1; except for, wherein the main control circuit is further electrically connected to a temperature detection circuit, the temperature detection circuit comprises a thermistance, and two terminals of the thermistance is electrically connected to the main control circuit and is grounded, respectively.
Murphy discloses a battery booster with a control circuit 50 for controlling booting power provided to a vehicle battery 20.  The booster circuit comprising a positive temperature coefficient resistor P1 that provides a signal to the control circuit 50, figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Hung and include the thermistor of Murphy, for the purpose of providing protection of the booster circuit against high temperatures, for example.
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4 and 5 are allowable over the prior art of record, because the prior art of record does not disclose wherein the adjusting signal comprises
a first adjusting signal, the adjusting circuit controls the voltage booster circuit to
output the second output voltage according to the first adjusting signal; the charging
apparatus further comprises a model selection switch, the model selection switch is
configured to provides charging modes for users to charge the charging apparatus, the
charging modes comprise an auto adjustment mode and a shortcut mode, when the
shortcut mode is selected by a user, the main control circuit sends the first adjusting
signal to the adjusting circuit; when the auto adjustment mode is selected, the voltage
booster circuit is powered by the main control circuit.
	Claim 8 is allowable over the prior art of record, because the prior art of record does not disclose wherein the adjusting signal
comprises a first adjusting signal and a second adjusting signal, the adjusting circuit
comprises an electronic switch, a first feedback resistance, a second feedback resistance, a third feedback resistance, and a feedback node; the feedback node is electrically connected between the first feedback resistance and the second feedback resistance, the electronic switch is electrically connected between the third feedback resistance and the main control circuit, one terminal of the first feedback resistance is electrically connected to the output port, the other terminal of the first feedback resistance is electrically connected to the feedback node, one terminal of the second feedback resistance is electrically connected to the feedback node, the other terminal of the second feedback resistance is grounded, one terminal of the third feedback resistance is electrically connected to the feedback node, the other terminal of the third feedback resistance is electrically connected to the electronic switch; the voltage booster circuit is further electrically connected to the feedback node; when the main control circuit outputs the first adjusting signal, the electronic switch is turned on; when the main control circuit outputs the second adjusting signal, the electronic switch is turned off. 
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836